                           Case 8:20-cv-00287-JVS-KES Document 43 Filed 02/18/20 Page 1 of 3 Page ID #:10070


                              1   TIMOTHY P. JOHNSON (BAR NO. 66333)
                              2   BARRON & NEWBURGER, P.C.
                                  1970 OLD TUSTIN AVENUE, SECOND FLOOR
                              3
                                  SANTA ANA, CA 92705
                              4   TELEPHONE: (714) 832-1170
                                  FACSIMILE: (714) 832-1179
                              5
                                  E-MAIL: tjohnson@bn-lawyers.com
                              6
                                  Attorneys for Applicant Universal Guardian Acceptance LLC
                              7

                              8

                              9                         UNITED STATES DISTRICT COURT
                             10                         CENTRAL DISTRICT OF CALIFORNIA
                             11
BARRON & NEWBURGER, P.C.




                             12

                             13
                                  Federal Trade Commission,             Case No. 20-cv-00287-JVS-KES

                             14                      Plaintiff,
                                                                        APPLICATION TO SEAL
                             15         vs.                             DECLARATIONS OF ERIC
                             16                                         LUEDERS AND TIMOTHY P.
                                  OTA Franchise Corporation, et al.     JOHNSON IN SUPPORT OF
                             17
                                                                        APPLICATION TO SEAL
                                                    Defendants.
                             18                                         PORTIONS OF PLAINTIFF’S
                                                                        EX PARTE APPLICATION
                             19
                                                                        FOR         TEMPORARY
                             20                                         RESTRAINING ORDER AND
                             21
                                                                        DECLARATION OF CONNOR
                                                                        GEIRAN
                             22

                             23

                             24

                             25

                             26
                                                           APPLICATION TO SEAL
                             27

                             28
                                        Pursuant to Civil Local Rule 79-5.1, Applicant Universal Guardian Acceptance
                                                                         -1-
                                  APPLICATION TO SEAL                           Case No. 20-cv-00287-JVS-KES
                           Case 8:20-cv-00287-JVS-KES Document 43 Filed 02/18/20 Page 2 of 3 Page ID #:10071


                              1    LLC (UGA) submits this Application to seal the following:
                              2          1.     The Declaration of Eric Lueders in Support of UGA’s Application to
                              3
                                   Seal Portions of Plaintiff’s Ex Parte Application for Temporary Restraining Order
                              4
                                   and Declaration of Connor Geiran.
                              5
                                         2.     The Declaration of Timothy P. Johnson in Support of UGA’s
                              6
                                   Application to Seal Portions of Plaintiff’s Ex Parte Application for Temporary
                              7
                                   Restraining Order and Declaration of Connor Geiran.
                              8
                                         These Declarations are necessary to support UGA’s Application to Seal
                              9

                             10    Portions of Plaintiff’s Ex Parte Application for Temporary Restraining Order and

                             11    Declaration of Connor Geiran. These Declarations contain confidential material
BARRON & NEWBURGER, P.C.




                             12    regarding UGA business operations.
                             13          Compelling reasons exist to seal the confidential portions of these documents.
                             14    Disclosure of the confidential information described above would be economically
                             15    harmful to UGA as described in the Declaration of Eric Lueders which, as a third
                             16
                                   party to this litigation, produced its confidential and proprietary information to
                             17
                                   Plaintiff prior to the filing of this litigation in response to a Civil Investigative
                             18
                                   Demand issued to it by Plaintiff. Accordingly, UGA respectfully requests that the
                             19
                                   above described Declarations filed in support of UGA’s application to seal portions
                             20
                                   of Plaintiff’s pleadings filed in this action be sealed.
                             21

                             22
                                   Dated: February 18, 2020
                             23

                             24
                                                                    BARRON & NEWBURGER, P.C.

                             25                                     By:_______/s/Timothy Johnson_____
                             26
                                                                            TIMOTHY P. JOHNSON
                                                                             Attorneys for Applicant
                             27                                          Universal Guardian Acceptance LLC
                             28
                                                                               -2-
                                  APPLICATION TO SEAL                                  Case No. 20-cv-00287-JVS-KES
                           Case 8:20-cv-00287-JVS-KES Document 43 Filed 02/18/20 Page 3 of 3 Page ID #:10072


                              1                         CERTIFICATE OF SERVICE
                              2

                              3
                                        I, Timothy P. Johnson, do hereby certify that the Application to Seal
                              4
                                  Declaration in Support of Application to Seal Portions of Plaintiff’s Ex Parte
                              5
                                  Application for Temporary Restraining Order and Declaration of Connor Guerin was
                              6
                                  served this 18th day of February, 2020, on all counsel of record via the Court’s ECF
                              7
                                  system.
                              8

                              9
                                                                           _/s/Timothy Johnson______
                             10                                            TIMOTHY P. JOHNSON
                             11
BARRON & NEWBURGER, P.C.




                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                          -3-
                                  APPLICATION TO SEAL                             Case No. 20-cv-00287-JVS-KES
